           Case MDL No. 2997 Document 87-2 Filed 04/07/21 Page 1 of 3




               BEFORE THE UNITED STATES JUDICIAL PANEL
                    ON MULTIDISTRICT LITIGATION

IN RE: Baby Food Marketing, Sales Practices and Products                     MDL No. 2997
Liability Litigation
                                  PROOF OF SERVICE

       In compliance with Rule 4.1(a) of the Rules of Procedure for the United States

Judicial Panel on Multidistrict Litigation, I hereby certify that the foregoing Notice of

Related Actions and Schedule of Actions were served on all parties electronically via

ECF on April 7, 2021. I further certify that the foregoing Notice of Related Actions will

be served by electronic mail on all counsel in the attached service list on April 7, 2021.



Dated: April 7, 2021

                                                             /s/ Annick Persinger
                                                             Annick M. Persinger
                                                             TYCKO & ZAVAREEI LLP
                                                             1970 Broadway, Suite 1070
                                                             Oakland, CA 94612
                                                             Telephone: (510) 254-6808
                                                             Facsimile: (202) 973-0950
                                                             apersinger@tzlegal.com

                                                             Attorney for All Plaintiffs

                                                             Hassan Zavareei
                                                             Jonathan Tycko
                                                             Allison Parr
                                                             TYCKO & ZAVAREEI LLP
                                                             1828 L Street, NW Suite 1000
                                                             Washington, DC 20036
                                                             Telephone: (202) 973-0900
                                                             Facsimile: (202) 973-0950
                                                             jtycko@tzlegal.com
                                                             hzavareei@tzlegal.com
                                                             aparr@tzlegal.com

                                                             Attorney for All Plaintiffs
Case MDL No. 2997 Document 87-2 Filed 04/07/21 Page 2 of 3




                                     James C. Shah
                                     Natalie Finkelman Bennett
                                     MILLER SHAH LLP
                                     2 Hudson Place, Suite 100
                                     Hoboken, NJ 07030
                                     Telephone (856) 526-1100
                                     Facsimile: (866) 300-7367
                                     jcshah@millershah.com
                                     nfinkelman@millershah.com

                                     Attorneys for Plaintiffs Lacy
                                     Martin and Holly Silverthorn
           Case MDL No. 2997 Document 87-2 Filed 04/07/21 Page 3 of 3




                                    SERVICE LIST

Negin Hadaghian
DLA PIPER LLP (US)
1251 Avenue of the Americas
New York, NY 10020-1104
Telephone: (212) 335-4500
Fax: (212) 335-4501
Email: negin.hadaghian@us.dlapiper.com

Attorney for Nurture, Inc.

GERBER PRODUCTS COMPANY (via U.S. Mail)
Doing Business As Nestle Nutrition, Nestle Infant
Nutrition, and Nestle Nutrition North America
c/o Corporation Service Company
100 Charles Ewing Blvd., Suite 160,
Ewing, NJ 08628
